Title: To John Adams from Timothy Pickering, 6 August 1798
From: Pickering, Timothy
To: Adams, John



Sir
Department of State Augt. 6. 1798.

I have now the honor to inclose a copy of Mr. Gerry’s letter of April 20. to M. Talleyrand, which completes communication of every thing new received from him. A copy of his letter of May 13th I sent by last Friday’s mail; and a copy of his letter of May 12th by Saturday’s mail.
Several cases of the yellow fever have occurred.
I am with great respect, / Sir / your most obt. servt.

Timothy Pickering